DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.
Priority
	This application is a 371 of PCT/JP2015/050512 filed January 9, 2015, which claims foreign priority to Japan Document No. 2014-006445 filed January 17, 2014.
Status
This Office Action is in response to Applicant Amendment and Remarks filed on January 27, 2021 in which Claims 1, 5 and 6 are amended to change the breadth of the claims. Claims 1-9 are pending in the instant application.  Claim 8 has been withdrawn from consideration as being drawn to a non-elected invention.  Claims 1-7 and 9 will be examined on the merits herein.  

The following is a new ground or modified rejection necessitated by Applicants' amendment, filed on January 27, 2021, wherein the limitations in pending independent Claim 6 as amended now have been changed.  Therefore, the indicated objection of Claim 6 from the previous Office Action, dated October 27, 2020, have been modified and are listed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Graveson et al (WO 2012120071 A1, provided with the attached PTO-892).
Applicants claim a process for preparing a dry solid of a mixture of an anionically modified cellulose nanofiber and a water-soluble polymer, comprising -3-NAKATANI et alAtty Docket No.: GPK-0159-0168 Appl. No. 15/111,676 5 to 60% by mass of a water-soluble polymer relative to the anionically modified cellulose nanofiber, wherein the anionically modified cellulose nanofiber comprises an anion group obtained by oxidizing a hydroxyl group of a glucopyranose ring of the cellulose, or an anion group obtained by binding a hydroxyl group of a glucopyranose ring of the cellulose with an 5anion group via an ether bond or an ester bond, wherein a moisture content of the dry solid is 12% by mass or less, and wherein the dry solid is not a dry solid obtained by freeze-drying, the process comprising: adjusting an aqueous suspension containing the anionically modified cellulose nanofiber and a water-soluble polymer to pH 9 to 11; and then drying the aqueous suspension.
The Graveson et al WO publication discloses in Example 4 (see page 6 of the reference) thereof anionic cellulose nanofibrils derived from the sulfuric acid hydrolysis of microcrystalline cellulose purified via dialysis against reverse osmosis purified/deionized water.  To the resultant suspension of nanofibrils (1000g, 8% solids by weight) was added an aqueous solution of Methocel A (methyl cellulose, supplier Dow Wolff, Mw ca. 180 kDa) (400g, 2% solids by weight) which is rendered visually homogeneous via gentle mechanical agitation. Graveson et al discloses the resultant viscous, composite gel was dehydrated by freeze drying to yield a finally divided powder th paragraph) and the degree of substitution by the anionic group being from about 0.001 to about 2 (see page 4, 3rd paragraph), which covers and embraces the claimed information recited in instant Claims 2, 3 and 4.  Applicants amended Claim 1 by reciting that the dry solid mixture has a moisture content of the dry solid is 12% by mass or less, and wherein the dry solid is not a dry solid obtained by freeze-drying.  This amendment of Claim 1 does not overcome the instant rejection it is known in the art that most materials that are freeze dried can be dried to 1-5% residual moisture, which meet the moisture content of the dry solid being 12% by mass or less in instant Claim 1.  Also, the limitation that the dry solid is not obtained by freeze-drying does not overcome the rejection since this limitation is a process limitation which cannot impart patentability to a product that is not patentable distinguished over the prior art.  In re Thorpe et al. (CAFC 1985), supra; In re Dike (CCPA 1968) 394 F2d 584, 157 USPQ 581; Tri-Wall Containers, Inc. v. United States et al. (Ct Cls 1969) 408 F2d 748, 161 USPQ 116; In re Brown et al. (CCPA 1972) 450 F2d 531, 173 USPQ 685; Ex parte Edwards et al. (BPAI 1986) 231 USPQ 981.  See page 2, the last line of the 6th paragraph of the Graveson et al WO publication, which discloses the solvent thereof as having a pH of from 2 to 10, which anticipate the pH 9 to 10 recited in instant Claim 6. 
Response to Arguments
Applicant’s arguments with respect to claim 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The following ground of rejection of record in the previous Office Action are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Graveson et al (WO 2012120071 A1, provided with the attached PTO-892).
	Applicants claim a dry solid of a mixture of an anionically modified cellulose nanofiber and a water-soluble polymer, comprising 20 to 60% by mass of a water-soluble polymer relative to the anionically modified cellulose nanofiber, wherein the anionically modified cellulose nanofiber comprises an anion group obtained by oxidizing a hydroxyl group of a glucopyranose ring of the cellulose, or an anion group obtained by binding a hydroxyl group of a glucopyranose ring of the cellulose with an anion group via an ether bond or an ester bond, wherein a moisture content of the dry solid is 12% by mass or less, and wherein the dry solid is not a dry solid obtained by freeze-drying.
	The Graveson et al WO publication discloses in Example 4 (see page 6 of the reference) thereof anionic cellulose nanofibrils derived from the sulfuric acid hydrolysis of microcrystalline cellulose purified via dialysis against reverse osmosis purified/deionized water.  To the resultant suspension of nanofibrils (1000g, 8% solids by weight) was added an aqueous solution of Methocel A (methyl cellulose, supplier Dow Wolff, Mw ca. 180 kDa) (400g, 2% solids by weight) which is rendered visually homogeneous via gentle mechanical agitation. Graveson et al discloses the resultant viscous, composite gel was dehydrated by freeze drying to yield a finally divided powder (theoretical yield = 88 g).  The anionic cellulose nanofibrils disclosed in the Graveson et al publication embraces the anionically modified cellulose nanofiber recited in instantly claimed invention and the methyl cellulose embraces the water-soluble polymer recited in the instantly claimed invention.  The amount of anionic cellulose nanofibrils used in the Graveson et al publication is about 80g, based on the 8% solids in the 1000g suspension as disclosed in Example 4 of the Graveson et al publication and the amount of methyl cellulose calculates to 8g based on the 2% solids by weight of the 400g th paragraph) and the degree of substitution by the anionic group being from about 0.001 to about 2 (see page 4, 3rd paragraph), which covers and embraces the claimed information recited in instant Claims 2, 3 and 4.  Applicants amended Claim 1 by reciting that the dry solid mixture has a moisture content of the dry solid is 12% by mass or less, and wherein the dry solid is not a dry solid obtained by freeze-drying.  This amendment of Claim 1 does not overcome the instant rejection it is known in the art that most materials that are freeze dried can be dried to 1-5% residual moisture, which meet the moisture content of the dry solid being 12% by mass or less in instant Claim 1.  Also, the limitation that the dry solid is not obtained by freeze-drying does not overcome the rejection since this limitation is a process limitation which cannot impart patentability to a product that is not patentable distinguished over the prior art.  In re Thorpe et al. (CAFC 1985), supra; In re Dike (CCPA 1968) 394 F2d 584, 157 USPQ 581; Tri-Wall Containers, Inc. v. United States et al. (Ct Cls 1969) 408 F2d 748, 161 USPQ 116; In re Brown et al. (CCPA 1972) 450 F2d 531, 173 USPQ 685; Ex parte Edwards et al. (BPAI 1986) 231 USPQ 981.
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the product of the prior art with the expectation of obtaining the desired result because the skilled artisan would have expected the analogous starting materials to react similarly.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants invention having the Graveson et al WO publication before him to obtain the instantly claimed to obtained the instantly claimed dry solid mixture of an anionically modified cellulose nanofiber and a water-soluble polymer in . 
Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive. Applicants argue that the amendment of Claim 1 to recite 20 to 60% by mass of water-soluble polymer relative to the anionically modified cellulose nanofiber overcomes the rejection of the claims over the Graveson et al WO publication.  Even-though the Graveson only disclose the mass amount of methyl cellulose in the finally divided powder calculates to be 10% relative to the anionic cellulose nanofibrils, this still falls within the teaching of the amount methyl cellulose (or water-soluble polymer) disclosed in the instant specification.  If criticality is asserted for proportions or ranges, the specification must not disclose them as merely preferred. Hays v. Reynolds, Comr. Pats. (DCDC 1965) 242 FSupp 206, 145 USPQ 665; In re Bourdon (CCPA 1957) 240 F2d 358, 112 USPQ 323.  The instant specification does not establish the criticality of the 20 to 60% by mass of water-soluble polymer relative to the anionically modified cellulose nanofiber.  Accordingly, this amount appears to be alternative and is only used to try to overcome the rejection of record.  See paragraph no. [0031] on page 10 of the instant specification which recite that “[t]he amount of the water-soluble polymer added is 5 to 300% by mass, preferably 20 to 300% by mass relative to the anionically modified CNF (bone dry solids). If it is less than 5% by mass, sufficient redispersion cannot be achieved, but if it exceeds 300% by mass, characteristic features of anionically modified CNFs including viscosity characteristics such as thixotropy and dispersion stability are impaired.”  The 10% amount of methyl cellulose disclosed in the Graveson et al WO publication fall within the limitation of not being less than 5% and not exceeding the 300% by mass.
	Accordingly, the rejection of Claims 1-4 and 9 under 35 U.S.C. 103 as being unpatentable over Graveson et al (WO 2012120071 A1) publication is maintained for the reasons of record.

Allowable Subject Matter
Claims 5 and 7 are allowed.

The following is a statement of reasons for allowance:  The reason for allowance is that the prior art of record does not disclose a process of preparing a dry solid of a mixture of an anionically modified cellulose nanofiber and a water-soluble polymer, wherein the process does not comprise a step of freeze-drying.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623